Citation Nr: 1742502	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the August, Maine, Regional Office (RO).  During the pendency of the appeal, jurisdiction over the Veteran's appeal was properly transferred to the Providence, Rhode Island, RO.  

In December 2013, the Veteran testified at a hearing before a local Decision Review Officer (DRO) and, in March 2017, he also testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceedings are of record.

In May 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of entitlement to service connection for a gastrointestional, hypertension, low back, bilateral hip, and right knee disabilities, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 2, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking entitlement to an initial compensable rating for bilateral hearing loss was requested.

2.  Resolving all reasonable doubt in his favor, the competent evidence of record indicates an anxiety disorder is of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection for an anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his March 2017 Board hearing, the Veteran expressed a desire to withdraw the appeal of the claim an initial compensable rating for bilateral hearing loss.  This request has been reduced to writing and the requirements to withdraw the claim have been met.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal seeking an initial compensable rating for bilateral hearing loss is warranted.  

Service Connection Claim

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's May 2016 remand directives.  See D'Aries.  

The Veteran presently seeks service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) on the basis that he experienced the onset of psychiatric symptoms in-service and continually since separation because of various in-service stressor/events.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

When the claimed PTSD stressor is an in-service personal assault (e.g., physical or sexual assault), evidence from sources other than the Veteran's service records may corroborate the in-service stressor/incident.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  Id.  

Additionally, in the context of a PTSD claims based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts has made plain that, in the context of a PTSD service connection claim based on in-service personal assault, a favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether ca claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board notes that multiple medical records and lay statements submitted on his behalf note the Veteran's report of having PTSD but, as discussed above, he lacks the necessary training and expertise to provide such a medical diagnosis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Moreover, the medical records reporting PTSD do not represent an independent medical assessment but merely are transcriptions of the Veteran's reported medical history, and to this extent the medical statements are of no probative value.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Although the Board finds there is no competent evidence of record that supports a reasonable suggestion that diagnosis of PTSD has been warranted at any time during the pendency of the appeal, this is not fatal to the service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The competent and most probative evidence of record sufficiently establishes that the Veteran has a current diagnosis of an anxiety disorder-an acquired psychiatric disorder.  See VA Mental Health Consult., Sept. 16, 2014.  Thus, the analysis to follow will center on whether the claimed disability is related to service or any event therein.  

The Veteran's November 1966 enlistment- and September 1968 separation-Reports of Medical Examination note no psychiatric abnormalities.  Additionally, the Veteran's available service treatment records do not reflect any documented psychiatric treatment or complaints.  

The Board finds the Veteran's account of in-service psychiatric symptomatology and of the onset of such symptoms following various in-service events, including extended periods at sea, witnessing accidents related to aircraft landing on his ship, and of multiple instances of harassment and physical altercations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has provided a generally consistent account as to these matters and he has supplied multiple statements from various individuals that tend to independently corroborate his account of experiencing psychiatric related symptomatology following separation.  However, in this instance the Veteran, as well as those submitting lay statements on his behalf, lack the necessary training and expertise to provide a competent medical diagnosis or etiological opinion.  Id.  Considering the evidence as a whole, the Board finds the Veteran's statements as to psychiatric symptomatology and in-service stressors to be competent, credible, and highly probative.  See Buchanan; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the only probative medical evidence of record pertinent to the matter at hand weighs in favor of the claim.  Specifically, the September 2014 VA mental health consultation report and assessment reflect the VA psychologist's clear determination a diagnosis of anxiety disorder was warranted, based in part on acceptance of the Veteran's competent and credible account of in-service events, harassment, assault(s).  

The VA psychologist provided a clear medical assessment that the diagnosed acquired psychiatric disability was "at least in part" related to the in-service occurrences detailed by the Veteran, indicating the diagnosis was also likely related to pre-service stressors; however, no psychiatric disabilities were noted at the time of the Veteran's enlistment and he is entitled to the presumption of soundness for this claimed disability.  See 38 U.S.C.A. § 1111.  In this vein, the Board finds that there is not clear and unmistakable evidence that the Veteran has an acquired psychiatric disability that preexisted enlistment.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Accordingly, the VA psychologist's opinion sufficiently relates the diagnosed disability to service, based on relevant medical expertise, current examination findings, relevant medical history, and acceptance of the Veteran's competent and credible account of in-service events.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Accordingly, the Board finds this opinion-the only opinion addressing the determinative matter at hand-to be highly probative evidence in support of the Veteran's service connection claim.  Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and in this instance there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.  


ORDER

The appeal seeking entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

Service connection for an anxiety disorder is granted.  


REMAND

The Veteran provides a competent account of gastrointestinal symptomatology, including as noted on his November 1966 induction Report of Medical History.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also document his treatment for gastrointestinal related complaints and post-service medical evidence suggests he may have a current gastrointestinal disability.

The Veteran provides a competent account sustaining right knee and low back traumas in-service, and of experiencing bilateral hip symptomatology since separation.  See Buchanan.  Competent evidence of record also tends to support his assertions in this regard.  Further, the current medical evidence suggests that the Veteran may have currently diagnosed bilateral hip, right knee, and low back disabilities, respectively.  

The Veteran competently relays his account of being told by a medical professional that his hypertension was related to an acquired psychiatric disorder.  See Buchanan.  The evidence of record suggests he has a current diagnosis of hypertension and the decision herein granted service connection for an acquired psychiatric disorder.  

On these facts, VA has a duty to provide the Veteran appropriate examinations related to his gastrointestinal, hypertension, low back, bilateral hip, and right knee disability claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided the appropriate VA examinations.

The record suggests the Veteran receives regular VA gastrointestinal, hypertension, hip, right knee, and low back treatment, but records dated since January 2014 have not been associated with the claims folder.  Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the aforementioned disabilities, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records since December 2013.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private gastrointestinal, hypertension, hip, right knee, and low back treatment, hospitalization or evaluation, since December 2013 to the present, including treatments from the private physician D. Golomb, M.D., and P. Trupian, D.O., and the private Tri-County Urology and University Gastroenterology facilities.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA gastrointestinal, hypertension, hip, right knee, and low back treatment or hospitalization records, dated January 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA gastrointestinal examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all stomach/gastrointestinal pathology present, if any, specifically diagnosing or ruling out residuals of a bleeding gastric ulcer, gastroesophageal reflux disease (GERD), and ulcers.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported in-service symptomatology and documented treatment.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to an anxiety disability.   

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited an anxiety disability.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all low back, right hip, left hip, and right knee pathology present, if any, specifically diagnosing or ruling out arthritis.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported traumas/falls.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability, including but not limited to an acquired psychiatric disorder.   

(D) is aggravated by service-connected disability, including but not limited to an acquired psychiatric disorder.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his hypertension claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all hypertension pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported in-service psychiatric symptomatology.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to an anxiety disability.   

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited an anxiety disability.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


